Case 2:19-cv-14146-KM-ESK Document 32 Filed 05/24/19 Page 1 of 11 PageID: 245




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

 LOUISIANA HEALTH SERVICE &
 INDEMNITY COMPANY D/B/A/ BLUE                      Case No. 1:19-cv-00474-LMB-JFA
 CROSS AND BLUE SHIELD OF
 LOUISIANA, and HMO LOUISIANA,
 INC., on behalf of themselves and all others
 similarly situated,
           Plaintiﬀs,
           v.
 JANSSEN BIOTECH, INC., JANSSEN
 ONCOLOGY, INC., JANSSEN
 RESEARCH & DEVELOPMENT, LLC,
 and BTG INTERNATIONAL LIMITED,
            Defendants.




     DECLARATION OF JEROME A. SWINDELL IN SUPPORT OF DEFENDANTS’
      JOINT MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(a)


       I, Jerome A. Swindell, declare and state as follows:

1.     I am Chief Antitrust Counsel for Johnson & Johnson (“J&J”) and have held this position

since February 2018. Prior to my current position, I have been employed by J&J since March

2005 in various legal roles.

2.     I am authorized to make the statements in this Declaration, which are true of my personal

knowledge, or upon information and belief, including inquiry of relevant J&J employees.

3.     J&J is incorporated under the laws of the State of New Jersey with its principal place of

business at One Johnson & Johnson Plaza in New Brunswick, New Jersey.



                                                1
Case 2:19-cv-14146-KM-ESK Document 32 Filed 05/24/19 Page 2 of 11 PageID: 246




4.        Janssen Biotech, Inc. is a wholly owned subsidiary of J&J, incorporated under the laws

of the Commonwealth of Pennsylvania with its principal place of business in Horsham,

Pennsylvania. Janssen Biotech transacts business in the State of New Jersey and maintains a

significant corporate and operational presence in Titusville, New Jersey.

5.        Janssen Oncology, Inc. is a wholly owned subsidiary of J&J, incorporated under the laws

of the State of Delaware, with its principal place of business in Los Angeles, California. Janssen

Oncology transacts business in the State of New Jersey and maintains a significant corporate and

operational presence in both Titusville, New Jersey and Horsham, Pennsylvania.

6.        Janssen Research & Development, LLC is a wholly owned subsidiary of J&J, organized

under the laws of the State of New Jersey, with its principal place of business in Raritan, New

Jersey.

7.        I have reviewed the Complaint filed by Louisiana Health Service & Indemnity Company

D/B/A/ Blue Cross and Blue Shield of Louisiana, and HMO Louisiana, Inc. on behalf of

themselves and all others similarly situated (collectively, “Plaintiffs”).

8.        Zytiga® (abiraterone acetate) is an anti-cancer drug for the treatment of metastatic

castration-resistant prostate cancer.

9.        On September 2, 2014, the United States Patent and Trademark Office (“USPTO”) issued

U.S. Patent No. 8,822,438 (“the ’438 Patent”) for “[a] method for the treatment of a prostate

cancer in a human comprising administering to said human a therapeutically effective amount of

abiraterone acetate or a pharmaceutically acceptable salt thereof and a therapeutically effective

amount of prednisone,” which lists Janssen Oncology, Inc. as the assignee.




                                                  2
Case 2:19-cv-14146-KM-ESK Document 32 Filed 05/24/19 Page 3 of 11 PageID: 247




10.    On July 31, 2015, Janssen Biotech, Inc., Janssen Oncology, Inc., and Janssen Research

& Development, LLC (collectively “Janssen”), together with BTG International Ltd., instituted

a patent infringement action in the United States District Court for the District of New Jersey

pursuant to the Hatch-Waxman Act for infringement of the ’438 Patent. See Complaint, BTG

Int’l, Ltd. et al. v. Amneal Pharm. LLC, et al., No. 2:15-cv-05909-KM-JBC (D.N.J. July 31,

2015), ECF No. 1.

11.    The patent infringement litigation was overseen and directed by J&J legal staff located in

New Brunswick, New Jersey.

12.    Beginning in December 2015 and through 2017, at least five generic pharmaceutical

companies filed petitions at the USPTO for inter partes review (“IPR”) of the ’438 Patent by the

Patent Trial and Appeal Board (“PTAB”), which consolidated them into three IPRs and

subsequently held the challenged claims unpatentable.

13.    On October 26, 2018, following a bench trial, District Court Judge Kevin McNulty issued

a written decision in the patent infringement lawsuit. Judge McNulty issued an amended version

of that decision on October 31, 2018. Attached hereto as Exhibit A is a true and accurate copy

of Judge McNulty’s October 31, 2018 amended opinion. See Ex. A, BTG Int’l, Ltd. et al. v.

Amneal Pharm. LLC, et al., No. 2:15-cv-05909-KM-JBC (D.N.J. Oct. 31, 2018).

14.    Judge McNulty’s decision was consolidated with those of the PTAB for purposes of

appeal before the United States Court of Appeals for the Federal Circuit. See BTG Int’l, Ltd. et

al. v. Amneal Pharm. LLC, et al., No. 2019-1147 (Fed. Cir. 2018). On May 14, 2019, the Federal

Circuit affirmed the PTAB’s decision as to one of the IPRs (Wockhardt) and dismissed as moot

the remaining two IPRs (Amerigen and Mylan) and the district court appeal. Attached hereto as



                                                3
Case 2:19-cv-14146-KM-ESK Document 32 Filed 05/24/19 Page 4 of 11 PageID: 248




Exhibit B is a true and accurate copy of the Federal Circuit’s opinion. See Ex. B, BTG Int’l Ltd.

v. Amneal Pharm. LLC, No. 19-1147, 2019 WL 2094302 (Fed. Cir. May 14, 2019).

15.    There is also a False Claims Act litigation pending against J&J and Janssen. That lawsuit

raises allegations of fraud on the USPTO that purportedly led to the issuance of the ’438 Patent,

which caused J&J and Janssen to submit allegedly false claims to the U.S. Government for the

payment and/or reimbursement of Zytiga. See First Am. Compl., United States of America et al.

v. Janssen Biotech, Inc. et al., No: 2:19-cv-12107-KM-JBC (D.N.J. Oct. 23, 2018), ECF No. 7.

16.    The False Claims Act lawsuit was initially filed in the United States District Court for the

Northern District of California before being transferred to the District of New Jersey on April

29, 2019. Attached hereto as Exhibit C is a true and accurate copy of the district court’s order

granting J&J and Janssen’s motion to transfer venue. See Ex. C, Order Granting Motion To

Transfer Venue, United States of America et al. v. Janssen Biotech, Inc. et al., No: 2:19-cv-

12107-KM-JBC (D.N.J. April 29, 2019), ECF No. 51.

17.    Subsequently, on May 6, 2019, the District of New Jersey assigned the False Claims Act

litigation to Judge McNulty.

18.    Zytiga is part of Janssen’s pharmaceutical product portfolio. The vast majority of

Janssen’s pharmaceutical business is based out of Janssen operations located in New Jersey and

nearby in Pennsylvania.

19.    For instance, Janssen Research & Development oversees the formulation and

development of Zytiga through a multifunctional compound development team primarily based

out of Raritan, New Jersey.




                                                 4
Case 2:19-cv-14146-KM-ESK Document 32 Filed 05/24/19 Page 5 of 11 PageID: 249




20.    The core compound development team is composed of approximately twelve individuals

who represent a variety of operating functions. For Zytiga, the compound development team

leader sits in Raritan, New Jersey and is charged with overseeing the product’s development and

representing the product before internal governance committees. Recent and potentially relevant

compound development team leaders include: (i) Michael Meyers, no longer with the Company

and, upon information and belief, located in the greater New York City area; (ii) Bob Charnas,

no longer with the Company and located in the greater New York City area; and (iii) Michael

Smith, presently located in Raritan, New Jersey. Compound development team leaders are

knowledgeable about Zytiga’s path to development, and could speak to pre-launch product

strategy, such as financing and planned marketing, and post-launch market expansion.

21.    Other functions represented by the core compound development team include clinical

pharmacy, global regulatory affairs, translational medicine and research, strategic marketing,

global medical affairs, and global market access. Like much of Janssen’s pharmaceutical

business, these functions operate out of New Jersey and Pennsylvania. Additional functions

represented on the core compound development team include pharmaceutical development and

manufacturing services and clinical and research. Neither of these functions operate in or near

Virginia.

22.    Strategic marketing’s role on the compound development team is to assess the value

proposition of relevant patient populations and lead decisions over when and whether to enter

those patient populations. Strategic marketing for research and development is also located in

Raritan, New Jersey. Geraldine Shank from strategic marketing has been assigned to Zytiga

since 2017. Prior to Ms. Shank, the following individuals held this role: Rocio Bueno (2016);

Sheelu Samuel (2015); Gataen Leblay (2014); and Paul Short (2013). Upon information and


                                               5
Case 2:19-cv-14146-KM-ESK Document 32 Filed 05/24/19 Page 6 of 11 PageID: 250




belief, most of these individuals reside in New Jersey, New York, or Pennsylvania. These

individuals could speak to market evaluation and market-entry strategies for Zytiga.

23.    The core compound development team was also supported by various other functions,

such as legal, finance, and communications.

24.    The J&J legal team that prosecuted the ’438 Patent was located in New Brunswick, New

Jersey and included Andrea Kamage and Timothy Tracy.

25.    Andrea Kamage is currently Assistant Patent Counsel at J&J, located in La Jolla,

California. From 2011 until August 14, 2013, including at the time of the June 4, 2013

prosecution submissions identified by Plaintiffs’ Complaint, Ms. Kamage was Senior Patent

Counsel at J&J and located in New Brunswick, New Jersey.

26.    Timothy Tracy is currently Assistant General Counsel, Patents at J&J, located in New

Brunswick, New Jersey. Mr. Tracy has been located in New Brunswick, New Jersey throughout

his employment in J&J’s law department, beginning in 2000 and including at the time of the June

4, 2013 prosecution submissions identified by Plaintiffs’ Complaint.

27.    The application for the ’438 Patent, as well as supporting material, was filed from J&J’s

New Jersey office(s) to the USPTO.

28.    Janssen R&D’s finance operations are located in New Jersey.

29.    Kellie McLaughlin supported Zytiga from a communications perspective. She continues

to be employed by Janssen at a research and development site in Springhouse, Pennsylvania,

approximately 30 miles from the New Jersey border. Ms. McLaughlin’s group frequently shifts

between Springtown, Pennsylvania and Raritan, New Jersey. Ms. McLaughlin could speak to




                                                6
Case 2:19-cv-14146-KM-ESK Document 32 Filed 05/24/19 Page 7 of 11 PageID: 251




the communication strategy for promoting and marketing Zytiga to the public and across various

patient populations.

30.    Following FDA-approval of Zytiga, much of the product support transitioned to Janssen’s

commercial business. Like research and development, commercial support for Zytiga is provided

by various J&J and Janssen commercial groups that are located primarily in New Jersey and

neighboring Horsham, Pennsylvania, approximately 30 miles from the New Jersey border.

31.    Much of the Janssen pharmaceutical business operates on an “open office space” basis

between Janssen’s Horsham, Pennsylvania, and Titusville, New Jersey locations. Janssen has

designated space for many of the Horsham campus’s business units, and Janssen personnel

employed in those units frequently travel between and work from the Titusville campus.

32.    Commercial marketing and sales for Zytiga is supported by two groups that work

collaboratively at the leadership level to align on strategic decision-making: Janssen Biotech,

Inc. and J&J’s Strategic Customer Group. Both groups report to Scott White, Company Group

Chairman, North America, Janssen Pharmaceutical Companies. Mr. White is primarily located

in Titusville, New Jersey.

33.    The marketing group at Janssen is overseen by Reshema Kemps-Polanco, Vice-President,

Sales & Marketing, Solid Tumor. Ms. Kemps-Polanco is supported by Melissa Magee, Director

of Marketing, and Cynthia Jones, Group Product Director for Zytiga. They are responsible for

marketing Zytiga to individual prescribers, such as physicians or oncologists, and are familiar

with Janssen marketing strategies to those prescribers, which includes Zytiga’s efficacy and

success in treating prostate cancer. They would be capable of speaking to such strategies. The

marketing department for Janssen’s Solid Tumor group, including the three individuals listed in

this paragraph, operate out of Janssen’s Horsham and Titusville locations.

                                                7
Case 2:19-cv-14146-KM-ESK Document 32 Filed 05/24/19 Page 8 of 11 PageID: 252




34.    Louis Langas was previously the Group Product Director in charge of marketing for

Zytiga. He was responsible for the pre-launch strategy for Zytiga, including the strategic

planning for Zytiga marketing and sales.       Mr. Langas could speak to the marketing and

commercial strategy for Zytiga, as well as to Zytiga’s post-launch commercial success. Mr.

Langas currently resides in New Jersey.

35.    J&J’s pharmaceutical Strategic Customer Group (“SCG”), led by Blasine Penkowski, is

a broader strategic account management team that markets Zytiga to payer-entities, such as

managed care organizations (“MCOs”) or physician group purchasing organizations (“GPOs”).

SCG reports to a separate entity J&J Heath Care Systems Inc. (“JJHCS”) located in Piscataway,

New Jersey. Kevin Hamill, Vice President of Strategic Accounts, reports to Ms. Penkowski.

Both have their primary office locations in Titusville, New Jersey. Both are knowledgeable, and

could speak to, marketing strategies aimed at MCOs and GPOs.

36.    Both of these marketing and sales groups work closely with Dimitry Gitarts from

Janssen’s strategic pricing group.    Mr. Gitarts, an employee of JJHCS, collaborates with

Janssen’s commercial sales and marketing teams to evaluate strategic pricing in the context of

market share. Mr. Gitarts further sets pricing strategy through the assessment and calculation of

discounts to MCOs and GPOs. As part of his responsibilities, Mr. Gitarts monitors market

conditions, including any potential generic entry. Mr. Gitarts, in consultation with Janssen

Biotech, Inc., sets the overall pricing strategy for Zytiga, and could speak to how Janssen

evaluates Zytiga’s price in response to market conditions. Mr. Gitarts and his colleagues are

located primarily in Titusville, New Jersey.

37.    Janssen does maintain regional field sales representatives all over the country to

personally manage individual payer accounts. However, regional field sales staff are not

                                                8
Case 2:19-cv-14146-KM-ESK Document 32 Filed 05/24/19 Page 9 of 11 PageID: 253




responsible for setting sales strategy or policy; nor does regional field sales staff carry any

decision-making authority with respect to sales policy or strategy for Zytiga, including product

pricing. Rather, regional field sales staff take all of their direction from, and execute the sales

and pricing strategy set by, Mr. Gitarts and other sales and marketing leadership, all of whom are

located in the Titusville, New Jersey or Horsham, Pennsylvania area. Regional field sales staff

also have no role in patent prosecution or enforcement.

38.    JJHCS, located in Piscataway, New Jersey, is responsible for contracting with its

managed care clients, including HMOs like Plaintiffs here. JJHCS personnel take their direction

from Mr. Gitarts and are tasked with drafting and executing the contracts that reflect that strategy.

At JJHCS, Bill Condon oversees contacts with managed care clients that cover Zytiga and is

knowledgeable about contracting strategies with those managed care customers. JJHCS also

manages contracts for GPOs. Janis Goldfeder and Cristina McCabe, both located in Piscataway,

oversee those contracts and could speak to Zytiga contracting strategies with those purchasers.

39.    Janssen utilizes a shared finance center that assigns individuals within the finance

department to support specific Janssen therapeutic areas. Janssen’s commercial finance arm is

located in Titusville, New Jersey and Horsham, Pennsylvania. Finance support for oncology is

led by Salvatore Giovine, Senior Finance Director for Oncology; he works out of the New Jersey

and Pennsylvania area. Shelly Shadle, Finance Controller Pricing & Strategy, SCG, who works

out of the Horsham and Titusville campuses, is responsible for gross and net calculations for the

portfolio of Janssen products including Zytiga. Michelle Small is a Finance Manager for Janssen,

located in Horsham, Pennsylvania, and previously had responsibility for preparing and

maintaining the financial statements for Zytiga. Ms. Small is knowledgeable about, and could




                                                  9
Case 2:19-cv-14146-KM-ESK Document 32 Filed 05/24/19 Page 10 of 11 PageID: 254




speak to, the revenues, costs, and expenses associated with the Zytiga product. All three could

explain the financial impact of changes to Zytiga’s market price.

40.    Regulatory staff responsible for Janssen’s pharmaceutical business is also primarily

located in Titusville, New Jersey. Le Chung is the Regulatory Liaison for Janssen and the

regulatory affairs point of contact for interactions with the U.S. Food & Drug Administration

(“FDA”). She is responsible for FDA interactions as to Zytiga and could speak to Zytiga’s FDA

approval process. Ms. Chung is located in Titusville, New Jersey.

41.    Individuals who are knowledgeable about Zytiga and the facts or allegations set forth in

Plaintiffs’ Complaint are all located outside of the Eastern District of Virginia. The significant

majority of these individuals are located in or near New Jersey. Accordingly, individuals that

are most likely, at this early stage of proceeding, to be potential fact witnesses are by and large

located in or near New Jersey.

42.    Similarly, documents that may potentially be relevant in this action, such as those relating

to commercial strategy, marketing, sales, and finance, are also more likely to be located in or

near New Jersey given both the location of individuals knowledgeable about Zytiga as well as

the locus of Janssen’s pharmaceutical and small molecule business.

43.    It would be considerably more convenient, less burdensome, and less expensive for the

Janssen entities and for the Janssen employees who may potentially be called to testify in this

action, should it proceed to trial, if this action were transferred to the District of New Jersey.




                                                  10
Case 2:19-cv-14146-KM-ESK Document 32 Filed 05/24/19 Page 11 of 11 PageID: 255
